COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-216-CV


DANIEL L. FOSTER, D.O. AND                                       APPELLANTS
ANGELO L. OTERO, M.D.

                                        V.

MARY RICHARDSON                                                     APPELLEE

                                    ------------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Angelo L. Otero, M.D. attempted to appeal from an order

denying his motion to dismiss and granting a thirty-day extension to Appellee

Mary Richardson to allow her the opportunity to cure deficiencies in her expert

report. On July 27, 2009, we notified the parties that it appeared that this

court might lack jurisdiction over Otero’s attempted appeal because the order


      1
          … See Tex. R. App. P. 47.4.
at issue did not appear to be an appealable interlocutory order. Our letter also

stated that unless Otero or any party desiring to continue Otero’s appeal filed,

on or before August 6, 2009, a response showing grounds for continuing the

appeal, this attempted appeal would be dismissed for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 44.3; see also Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a)(9) (Vernon 2008) (stating that an appeal may not be taken from

an order granting an extension under section 74.351).

      On August 6, 2009, Otero filed a motion to dismiss his appeal, agreeing

that his interlocutory appeal appeared to be premature and requesting that this

court dismiss his pending interlocutory appeal. We grant his motion, and we

dismiss Otero’s appeal for want of jurisdiction. See Tex. R. App. P. 42.1(a)(1),

42.3(a), 43.2(f).

      This case shall hereafter be styled “Daniel L. Foster, D.O. v. Mary

Richardson.”




                                           PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: August 20, 2009




                                       2